  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 1 of 13 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Sara Freeburg,                                   No.
                       Plaintiff,
                                                  COMPLAINT
 v.
 PRD Grandview, LLC., an Ohio limited
 liability company, and Jung Eui Roo, an
 individual,
                       Defendants.



        Plaintiff, Sara Freeburg (“Plaintiff”), sues the Defendants, PRD Grandview, LLC and

Jung Eui Roo (“Defendants”) and alleges as follows:

                                PRELIMINARY STATEMENT

        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

earned minimum wages and all earned wages.

        2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

        3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.


                                               -1-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 2 of 13 PAGEID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Southern District of Ohio, and

Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Franklin County, Ohio,

and is a former employee of Defendants.

        8.       At all material times, Defendant PRD Grandview, LLC is a limited liability

company licensed to transact business in the State of Ohio. At all material times, Defendant

PRD Grandview, LLC does business, has offices, and/or maintains agents for the transaction of

its customary business in Franklin County, Ohio.

        9.       At all material times, Defendant PRD Grandview, LLC does business as “Grand

Day Café,” a restaurant in the greater Columbus area.




                                                   -2-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 3 of 13 PAGEID #: 3




        10.    At all relevant times, Defendant PRD Grandview, LLC was an employer under

the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in the

interest of an employer in relation to an employee. At all relevant times, Defendant PRD

Grandview, LLC had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with Defendant. As

a person who acted in the interest of Defendant PRD Grandview, LLC in relation to the

company’s employees, Defendant PRD Grandview, LLC is subject to liability under the FLSA.

        11.    Defendant Jung Eui Roo is an owner of PRD Grandview, LLC and was at all

relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

        12.    Under the FLSA, Defendant Jung Eui Roo is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant Jung Eui Roo is an owner of Defendant PRD Grandview, LLC. At

all relevant times, Defendant Jung Eui Roo had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined the rate

and method of payment, and maintained employment records in connection with Plaintiff’s

employment with Defendants. As a person who acted in the interest of Defendants in relation to

the company’s employees, Defendant Jung Eui Roo is subject to individual liability under the

FLSA.

        13.    At all material times, Defendants are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4111, et seq.

        14.    At all material times, Defendants are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4113, et seq.




                                               -3-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 4 of 13 PAGEID #: 4




       15.     Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

       16.     Plaintiff, in her work for Defendants, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

       17.     At all relevant times, Plaintiff, in her work for Defendants, was engaged in

commerce or the production of goods for commerce.

       18.     At all relevant time, Plaintiff, in her work for Defendants, was engaged in

interstate commerce.

       19.     Plaintiff, in her work for Defendants, regularly handled goods produced or

transported in interstate commerce.

                                   NATURE OF THE CLAIM

       20.     Defendants own and/or operate as PRD Grandview, LLC d/b/a Grand Day Café,

an Ohio limited liability company doing business in Franklin County, Ohio.

       21.     Plaintiff was hired by Defendants and worked for Defendants as a server from

approximately January 2020 through approximately October 18, 2020.

       22.     Defendants compensated Plaintiff at the tipped employee minimum wage of $4.35

per hour.

       23.     Plaintiff worked approximately 25 hours per week for Defendants.

       24.     Throughout Plaintiff’s employment with Defendants, Defendant Jung Eui Roo

regularly retained tips earned by Plaintiff on all to-go orders taken at the restaurant.

       25.     As a result, Plaintiff was not allowed to retain all tips that she earned, in violation

of the FLSA, 29 U.S.C. § 203(m).




                                                 -4-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 5 of 13 PAGEID #: 5




        26.     Due to Defendants improper retention of Plaintiff’s tips, Defendants were not

entitled to take a tip credit against her wages.

        27.     As a result, Defendants failed to compensate Plaintiff at least the full applicable

minimum wage for all hours worked, in violation of 29 U.S.C. § 206(a).

        28.     As a result, Defendants failed to compensate Plaintiff at least the full applicable

minimum wage for all hours worked, in violation of ORC § 4111.

        29.     As a result, Defendants failed to compensate Plaintiff all wages owed for all hours

worked, in violation of ORC § 4113.

        30.     Defendants knew, or should have known, that their decision to retain all tips from

all to go orders would violate the FLSA and Ohio wage laws. Therefore, Defendants’ violation

constitutes a willful violation.

        31.     Defendants engaged in the regular practice of requiring Plaintiff to clock out for

30 minutes during each shift for a break, even if she did not stop working to take a break.

        32.     Defendants policy resulted in Plaintiff regularly perform work off the clock for

Defendants for which she was not compensated.

        33.     As a result of Defendants’ policy of requiring Plaintiff to perform work off the

clock, Defendants failed to compensate Plaintiff at least the full applicable minimum wage for all

hours worked, in violation of the FLSA, 29 U.S.C. § 206(a).

        34.     As a result of Defendants’ policy of requiring Plaintiff to perform work off the

clock, Defendants failed to compensate Plaintiff at least the full applicable minimum wage for all

hours worked, in violation of ORC § 4111.




                                                   -5-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 6 of 13 PAGEID #: 6




       35.     As a result of Defendants’ policy of requiring Plaintiff to perform work off the

clock, Defendants failed to compensated Plaintiff all wages owed for all hours worked, in

violation of ORC § 4113.

       36.     Defendants knew, or should have known, that their decision to require Plaintiff to

perform work while off the clock would violate the FLSA and Ohio wage laws. Therefore,

Defendants’ violation constitutes a willful violation.

       37.     As a result of Defendants’ willful failure to compensate Plaintiff at least the

applicable minimum wage for all hours worked, Defendants have violated 29 U.S.C. § 206(a).

       38.     As a result of Defendants’ willful failure to compensate Plaintiff at least the

applicable minimum wage for all hours worked, Defendants have violated ORC § 4111.

       39.     As a result of Defendants’ willful failure to compensate Plaintiff at least the

applicable minimum wage for all hours worked, Defendants have violated ORC § 4113.

       40.     Defendants have and continue to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during her regular workweeks.

       41.     Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during her regular workweeks.

       42.     Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

all wages owed for all hours worked during her regular workweeks.

       43.     Plaintiff is a covered employee within the meaning of the FLSA.

       44.     Plaintiff is a covered employee within the meaning of ORC § 4111.

       45.     Plaintiff is a covered employee within the meaning of ORC § 4113.

       46.     Plaintiff was a non-exempt employee.




                                                -6-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 7 of 13 PAGEID #: 7




          47.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff of her

rights under the FLSA.

          48.   Defendants, individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          49.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          50.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal to twice the unpaid

wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

          51.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

                       COUNT ONE: FAIR LABOR STANDARDS ACT
                                  TIP RETENTION

          52.   Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          53.   Defendants retained all tips on all to go orders throughout Plaintiff’s employment

with Defendants.

          54.   Because of Defendants’ improper retention of tips, Defendants were not eligible

to take a tip credit against Plaintiff’s wages.




                                                  -7-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 8 of 13 PAGEID #: 8




       55.     As a result, Defendants failed to compensate Plaintiff at least the full applicable

minimum wage for all hours worked.

       56.     Defendants willfully failed or refused to pay Plaintiff at least the full applicable

minimum wage throughout her employment.

       57.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

       58.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Sara Freeburg, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional equal amount as liquidated damages, prejudgment and post-judgment

interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.

                      COUNT TWO: FAIR LABOR STANDARDS ACT
                               OFF-CLOCK LABOR

       59.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       60.     Defendants required Plaintiff to clock out for 30 minutes during each shift she

worked, regardless of if she took any break during that shift.

       61.     Because of Defendants’ policy requiring Plaintiff to clock out for 30 minutes

during each shift she worked, even when she continued working, Defendants failed to

compensate Plaintiff at least the full applicable minimum wage for all hours worked.




                                                -8-
  Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 9 of 13 PAGEID #: 9




        62.     Defendants willfully failed or refused to pay Plaintiff at least the full applicable

minimum wage throughout her employment.

        63.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

        64.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

        WHEREFORE, Plaintiff, Sara Freeburg, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional equal amount as liquidated damages, prejudgment and post-judgment

interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.

                       COUNT THREE: OHIO REVISED CODE § 4111
                                 TIP RETENTION

        65.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        66.     Defendants retained all tips on all to go orders throughout Plaintiff’s employment

with Defendants.

        67.     Because of Defendants’ improper retention of tips, Defendants were not eligible

to take a tip credit against Plaintiff’s wages.

        68.     As a result, Defendants failed to compensate Plaintiff at least the full applicable

minimum wage for all hours worked.

        69.     Defendants willfully failed or refused to pay Plaintiff at least the full applicable

minimum wage throughout her employment.


                                                  -9-
Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 10 of 13 PAGEID #: 10




       70.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.

       71.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount equal to twice the unpaid

wages as liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Sara Freeburg, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

minimum wages, plus an additional amount equal to twice the unpaid minimum wages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of

this action, and any additional relief this Court deems just and proper.

                       COUNT FOUR: OHIO REVISED CODE § 4111
                               OFF-CLOCK LABOR

       72.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       73.     Defendants required Plaintiff to clock out for 30 minutes during each shift she

worked, regardless of if she took any break during that shift.

       74.     Because of Defendants’ policy requiring Plaintiff to clock out for 30 minutes

during each shift she worked, even when she continued working, Defendants failed to

compensate Plaintiff at least the full applicable minimum wage for all hours worked.

       75.     Defendants willfully failed or refused to pay Plaintiff at least the full applicable

minimum wage throughout her employment.

       76.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.




                                                -10-
Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 11 of 13 PAGEID #: 11




         77.    Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount equal to twice the unpaid

minimum wages as liquidated damages, together with interest, reasonable attorney’s fees, and

costs.

         WHEREFORE, Plaintiff, Sara Freeburg, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional amount equal to twice the unpaid minimum wages as liquidated

damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and

disbursements of this action, and any additional relief this Court deems just and proper.

                        COUNT FIVE: OHIO REVISED CODE § 4113
                                  TIP RETENTION

         78.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

         79.    Defendants retained all tips on all to go orders throughout Plaintiff’s employment

with Defendants.

         80.    Because of Defendants’ improper retention of tips, Defendants were not eligible

to take a tip credit against Plaintiff’s wages.

         81.    As a result, Defendants failed to compensate Plaintiff at least the full applicable

minimum wage for all hours worked.

         82.    As a result, Defendants failed to compensate Plaintiff all wages owed for all work

performed.

         83.    Defendants willfully failed to compensate Plaintiff all wages owed for all work

performed.




                                                  -11-
Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 12 of 13 PAGEID #: 12




          84.    Defendants’ practice of willfully failing to pay Plaintiff wages for labor

performed violates ORC § 4113.

          85.    Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

          WHEREFORE, Plaintiff, Sara Freeburg, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

wages, liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees,

costs, and disbursements of this action, and any additional relief this Court deems just and

proper.

                          COUNT SIX: OHIO REVISED CODE § 4113
                                  OFF-CLOCK LABOR

          86.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          87.    Defendants required Plaintiff to clock out for 30 minutes during each shift she

worked, regardless of if she took any break during that shift.

          88.    Because of Defendants’ policy requiring Plaintiff to clock out for 30 minutes

during each shift she worked, even when she continued working, Defendants failed to

compensate Plaintiff all wages owed for all hours worked.

          89.    Defendants willfully failed or refused to pay Plaintiff all wages owed for all hours

that Plaintiff worked for Defendants throughout the entirety of her employment.

          90.    Defendants’ practice of willfully failing to pay Plaintiff wages for labor

performed violates ORC § 4113.




                                                 -12-
Case: 2:20-cv-05689-JLG-EPD Doc #: 1 Filed: 10/30/20 Page: 13 of 13 PAGEID #: 13




          91.    Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

          WHEREFORE, Plaintiff, Sara Freeburg, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid

wages, liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees,

costs, and disbursements of this action, and any additional relief this Court deems just and

proper.



          RESPECTFULLY SUBMITTED this 30th day of October, 2020.

                                               BENDAU & BENDAU PLLC

                                               By: /s/ Clifford P. Bendau, II
                                               Clifford P. Bendau, II (OH No. 0089601)
                                               BENDAU & BENDAU PLLC
                                               P.O. Box 97066
                                               Phoenix, Arizona 85060
                                               Telephone AZ: (480) 382-5176
                                               Email: cliffordbendau@bendaulaw.com

                                               THE LAW OFFICES OF SIMON & SIMON

                                               By: /s/ James L. Simon
                                               James L. Simon (OH No. 0089483)
                                               6000 Freedom Square Dr.
                                               Independence, OH 44131
                                               Telephone: (216) 525-8890
                                               Facsimile: (216) 642-5814
                                               Email: jameslsimonlaw@yahoo.com




                                                -13-
